Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated September 18, 2018. Claims 1- 20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of the information disclosure statements filed on September 18, 2018 together with lists of patents. The patents have been considered.

Drawings 

3	The drawings submitted on September 18, 2018 are accepted.
Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 1, 8-10, 12 and 19 are objected to because of the following informalities:  
Claim 1, Line 2, “the defined value” has no antecedent basis.
Claim 8, Line 2, “the defined value” has no antecedent basis.
Claim 9, Line 2, “the output value” has no antecedent basis.
Claim 10 states, “The method according to claim 1, wherein the values are valid node indices for a gene regulatory network simulation”. The values referred to in claim 1 are, “defined values”.  However, claim 9 feeds “shuffled output values” into a multiplexer and gets one output value. It is not clear if the “defined values”, “shuffled output values” or multiplexer “output values” are used as “valid node indices for a gene regulatory network simulation”. The applicant should clarify.
In claim 12, Lines 5 and 6, “the random offset value” and “the random offset values” have no antecedent basis.
In claim 19, Lines 3 and 6, “the defined value” and “the output value” have no antecedent basis.

Appropriate corrections are required.

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  

6.1	Claim 1 is directed to:
A method of a random sequence generation of defined values, the method comprising 
pre-loading a RAM block with an initial list comprising the defined value of a sequence of values to be updated, and
shuffling the defined values of the sequence using a counter and a random offset for indices in the list.

Step 1 analysis
A method of a random sequence generation of defined values, the method comprising 
pre-loading a RAM block with an initial list comprising the defined value of a sequence of values to be updated, and
shuffling the defined values of the sequence using a counter and a random offset for indices in the list.
Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 1, the process of “pre-loading a RAM block with an initial list comprising the defined value of a sequence of values to be updated” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for “a RAM block”.  The “pre-loading a RAM block with an initial list comprising the defined value of a sequence of values to be updated” limitation falls under the category of a mental process in that a person could pre-load a RAM block with an initial list comprising the defined value of a sequence of values to be updated.  
In claim 1, the process of “shuffling the defined values of the sequence using a counter and a random offset for indices in the list” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for “a RAM block”.  The “shuffling the defined values of the sequence using a counter and a random offset for indices in the list” limitation falls under the category of a mental process in that a person could shuffle the defined values of the sequence using a counter and a random offset for indices in the list.  

Accordingly the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “a RAM block”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)).   


Step 2B: 
The claim does not include additional elements that are sufficient to amount to an inventive concept/significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a RAM block” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components (MPEP 2106.05(f)).   Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

6.2	Dependent claims 2-10, recite the abstract ideas of:
(claim 2) the shuffling exchanges two defined values in each local cycle (mental step in that a person could mentally shuffle exchange two defined values in each local cycle); 
(claim 3) a start value of the counter is zero and an end value of the counter is equal to a length value of the list minus 1, and wherein each counter increase represents one local cycle (mental step in that a person could mentally define that a start value of the counter is zero and an end value of the counter is equal to a length value of the list minus 1, and wherein each counter increase represents one local cycle); 
(claim 4) a global cycle of the shuffling is completed after the counter has run through all values from the start value to the end value resulting in a new sequence of the defined values (mental steps in that a person could mentally define that a global cycle of the shuffling is completed after the counter has run through all values from the start value to the end value resulting in a new sequence of the defined values n);
(claim 5) in a local cycle only those values of the sequence are exchanged that have not been shuffled in a previous local cycle (mental steps in that a person could mentally define in a local cycle only those values of the sequence are exchanged that have not been shuffled in a previous local cycle);
(claim 6) the initial list with the defined values is split into a plurality of sub-lists comprising sub-sequences, and wherein the shuffling is performed for each sub-list (mental steps in that a person could mentally define the initial list with the defined values is split into a plurality of sub-lists comprising sub-sequences, and wherein the shuffling is performed for each sub-list);
(claim 7) the random offset is generated using a linear feedback shift register (mental steps in that a person could mentally identify that the random offset is generated using a linear feedback shift register); 
(claim 8) three RAM blocks with an equal number of cells are used, each RAM block comprising the initial list with the defined value of the sequence of values to be updated (mental steps in that a person could mentally define that three RAM blocks with an equal number of cells are used, each RAM block comprising the initial list with the defined value of the sequence of values to be updated); 
(claim 9) shuffled output values of the three RAM blocks are fed to a multiplexer, and wherein one of the output value is selected after a fraction of a local cycle (mental steps in that a person could mentally define that shuffled output values of the three RAM blocks are fed to a multiplexer, and wherein one of the output value is selected after a fraction of a local cycle);
 (claim 10) the values are valid node indices for a gene regulatory network simulation (mental steps in that a person could mentally define that the values are valid node indices for a gene regulatory network simulation).

These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

6.3	Claim 11 is directed to:
A random sequence generator for defined values, the random sequence generator comprising
a RAM block comprising storage cells for storing an integer value each, wherein the integer values represent an initial list with the defined values of a sequence of values to be updated, and
a shuffling unit adapted for shuffling the values of the sequence using a counter and a random offset for indices in the list.

Step 1 analysis
Claim 11 is directed to A random sequence generator for defined values, the random sequence generator comprising
a RAM block comprising storage cells for storing an integer value each, wherein the integer values represent an initial list with the defined values of a sequence of values to be updated, and
a shuffling unit adapted for shuffling the values of the sequence using a counter and a random offset for indices in the list.
Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the method claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the device claim 1,

6.4	Dependent claims 12-19:  

(claim 12) a constraint modulo value generator … for generating the random offset value such that a sum of a counter value of the counter and the random offset values of the constraint modulo value generator is smaller or equal the number of cells in the RAM block (mental steps in that a person could mentally define a constraint modulo value generator … for generating the random offset value such that a sum of a counter value of the counter and the random offset values of the constraint modulo value generator is smaller or equal the number of cells in the RAM block).

Claims 13 to 19 deal with the same abstract ideas as claims 2 to 6, 8 and 9.  These are rejected for the same reasons as claims 2 to 6, 8 and 9.
These claims deal with ineligible abstract ideas (mental steps) and do not amount to an inventive concept/significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

6.5	Claim 20 deals with:
A computer program product for a random sequence generation a of defined values, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems to cause said one or more computing systems to 
pre-load a RAM block with an initial list comprising the defined values of a sequence of values to be updated, and
shuffle the defined values of the sequence using a counter and a random offset for indices in the.

Step 1 analysis
Claim 20 is directed to a computer program product for a random sequence generation a of defined values, said computer program product comprising a computer readable storage medium having program instructions embodied therewith, said program instructions being executable by one or more computing systems to cause said one or more computing systems to 
pre-load a RAM block with an initial list comprising the defined values of a sequence of values to be updated, and
shuffle the defined values of the sequence using a counter and a random offset for indices in the list.

Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

The claim lists all the steps that the method claim 1 performs. It is rejected under 35 USC 101 as performing the same abstract ideas as the method claim 1, In addition, specification Page 2, Para 0008, L4-6 state that the medium includes transmission and communication medium implying signals and carrier waves. A medium comprising transmission and communication medium, signals and carrier waves is not patent eligible.


Claim Rejections - 35 USC § 103 - AIA 

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-2, 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunio, Y. (Japanese Patent JP 2005292412 A), in view of Gertner et al. (Chinese Patent CN 1675876 A), and further in view of Figueira et al. (U.S. Patent Application Publication 2017/0034167 A1). 

9.1	Kunio, Y. teaches method for random number scrambling for stream cipher and program. Specifically, as per claim 1, Kunio, Y. teaches a method of a random sequence generation of defined values (Page 1, Abstract, L1-2: generate a random number sequence which is sufficiently random with buffer capacity; L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table; L6-8: a two dimensional random number matrix setting step for inserting a second random number sequence having the first column of each row as an initial value). 

Kunio, Y. teaches the defined value of a sequence of values to be updated (Page 1, Abstract, L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table; L6-8: a two dimensional random number matrix setting step for inserting a second random number sequence having the first column of each row as an initial value). Kunio, Y. does not expressly teach pre-loading a RAM block with an initial list. Gertner et al. teaches pre-loading a RAM block with an initial list (Page 1, Para 1, L26-28: the internal random number generator generates at least one random number to encrypt any information; generates a random number  n the personal security complex; Page 2, Para 2, L10-12: generated the personal encryption random number, and they are stored in random access memory; L15-17: the random number from the random access memory reading and storing, executing a predetermined arithmetic operation to read from the random access memory of the random data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunio, Y. with the method of Gertner et al. that included pre-loading a RAM block with an initial list, because that would allow to generate one time key for a communication session (Page 2, Para 2, L14-15). 
Kunio, Y. teaches the defined values of the sequence (Abstract, L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table). Kunio, Y. and Gertner et al. do not expressly teach shuffling the defined values of the sequence using a counter and a random offset for indices in the list. Figueira et al. teaches shuffling the defined values of the sequence using a counter and a random offset for indices in the list (Page 1, Abstract, L2-4: multiple random number generators of a specific design, whereby a sequence of independent random entropy values is produced by one set of random number generators; Page 3, Para 0019, L1-4: address the random number generation problem through the manipulation of multiple RNGs or the manipulation of the RNG internal states, operating within the cryptographic system; Page 7, Para 0070, L3-6: Hi-Generators use a secret internal state 102 comprising a variable or fixed length array 103, which may be populated with a sequence of random 8-bit numbers or bytes, and has at least two or more index pointers per state array; L8-11: The output sequence is generated using a procedure 107 which uses the changing values in index pointers to select values in the array which are selected as outputs, and will result in random changes to those array values as a result of that procedure; Page 14, Para 0098, L14-18: introduce another efficient encryption algorithm called a Hi-Shuffle, which shuffles the positions of the plaintext or the ciphertext on the basis of a provided keystream, from any one position of the input sequence to be encrypted to any one position of the output shuffled sequence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunio, Y. and Gertner et al. with the method of Figueira et al.  that included shuffling the defined values of the sequence using a counter and a random offset for indices in the list, because that would allow secure generation of unpredictable random numbers by dynamically and randomly synchronizing the state of independent random and pseudo-random number generators (Page 5, Para 0032, L2-4). 

Per claim 2: Figueira et al. teaches the shuffling exchanges two defined values in each local cycle (Page 14, Para 0098, L14-18: introduce another efficient encryption algorithm called a Hi-Shuffle, which shuffles the positions of the plaintext or the ciphertext on the basis of a provided keystream, from any one position of the input sequence to be encrypted to any one position of the output shuffled sequence)

9.2	As per Claims 11, Kunio, Y. teaches random sequence generator for defined values, the random sequence generator (Page 1, Abstract, L1-2: generate a random number sequence which is sufficiently random with buffer capacity; L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table; L6-8: a two dimensional random number matrix setting step for inserting a second random number sequence having the first column of each row as an initial value).

Kunio, Y. teaches the integer values represent an initial list with the defined values of a sequence of values to be updated (Page 1, Abstract, L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table).. Gertner et al. teaches a RAM block comprising storage cells for storing an integer value each (Page 1, Para 1, L26-28: the internal random number generator generates at least one random number to encrypt any information; generates a random number  n the personal security complex; Page 2, Para 2, L10-12: generated the personal encryption random number, and they are stored in random access memory; L15-17: the random number from the random access memory reading and storing, executing a predetermined arithmetic operation to read from the random access memory of the random data). 
Kunio, Y. teaches the values of the sequence (Page 1, Abstract, L4-6: an initial value generating step for inserting a first random number sequence in the first column of each row of a two dimensional matrix table). Figueira et al. teaches a shuffling unit adapted for shuffling the values of the sequence using a counter and a random offset for indices in the list  (Page 1, Abstract, L2-4: multiple random number generators of a specific design, whereby a sequence of independent random entropy values is produced by one set of random number generators; Page 3, Para 0019, L1-4: address the random number generation problem through the manipulation of multiple RNGs or the manipulation of the RNG internal states, operating within the cryptographic system; Page 7, Para 0070, L3-6: Hi-Generators use a secret internal state 102 comprising a variable or fixed length array 103, which may be populated with a sequence of random 8-bit numbers or bytes, and has at least two or more index pointers per state array; L8-11: The output sequence is generated using a procedure 107 which uses the changing values in index pointers to select values in the array which are selected as outputs, and will result in random changes to those array values as a result of that procedure; Page 14, Para 0098, L14-18: introduce another efficient encryption algorithm called a Hi-Shuffle, which shuffles the positions of the plaintext or the ciphertext on the basis of a provided keystream, from any one position of the input sequence to be encrypted to any one position of the output shuffled sequence). 

Per claim 13: Gertner et al. teaches a RAM block comprising storage cells for storing an integer value each (Page 1, Para 1, L26-28: the internal random number generator generates at least one random number to encrypt any information; generates a random number  n the personal security complex; Page 2, Para 2, L10-12: generated the personal encryption random number, and they are stored in random access memory; L15-17: the random number from the random access memory reading and storing, executing a predetermined arithmetic operation to read from the random access memory of the random data). Figueira et al. teaches the shuffling unit is adapted for exchanging two defined values in the RAM block in each local cycle (Page 14, Para 0098, L14-18: introduce another efficient encryption algorithm called a Hi-Shuffle, which shuffles the positions of the plaintext or the ciphertext on the basis of a provided keystream, from any one position of the input sequence to be encrypted to any one position of the output shuffled sequence)

9.3	As per Claims 20, it is rejected based on the same reasoning as Claim 1, supra.  Claim 20 is a medium claim reciting the same limitations as Claim 1, as taught throughout by Kunio, Y., Gertner et al. and Figueira et al.

10	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kunio, Y. (Japanese Patent JP 2005292412 A), in view of Gertner et al. (Chinese Patent CN 1675876 A), and Figueira et al. (U.S. Patent Application Publication 2017/0034167 A1), and further in view of Yang, Z. (Chinese Patent CN 103309825 B).

10.1	As per claim 7, Kunio, Y., Gertner et al. and Figueira et al. teach the method of claim 1. Kunio, Y., Gertner et al. and Figueira et al. do not expressly teach the random offset is generated using a linear feedback shift register. Yang, Z. teaches the random offset is generated using a linear feedback shift register (Page 1, Para 3, L3-5: obtaining a first random sequence and utilizing the first random sequence as a first seed for generating a second random sequence; Page 2, Para 3, L1-8: seed is used for providing to the shuffling unit 114. The shuffling unit 114 generating the second random sequence based on the seed. The shuffling unit 114 may comprise a linear feedback shift register (a feedback shift register, LFSR) (not displayed in FIG. 1). The linear feedback shift register implementing a polynomial, as f (X) = X14 + X13 + X12 + X2 + 1. The seed can determine the initial state of the linear feedback shift register, and is determined by the linear feedback shift register generating a specific random sequence, such as the second random sequence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kunio, Y., Gertner et al. and Figueira et al. with the method of Yang, Z. that included the random offset being generated using a linear feedback shift register, because that would allow implementing a polynomial, as f (X) = X14 + X13 + X12 + X2 + 1 for generating the second random sequence (Page 2, Para 3, L4-5; L1-2). 

11	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kunio, Y. (Japanese Patent JP 2005292412 A), in view of Gertner et al. (Chinese Patent CN 1675876 A), and Figueira et al. (U.S. Patent Application Publication 2017/0034167 A1), and further in view of Iizuka et al. (U.S. Patent 9,667,979 B2).

11.1	As per claim 18, Kunio, Y., Gertner et al. and Figueira et al. teach the random sequence generator of claim 11. Kunio, Y., Gertner et al. and Figueira et al. do not expressly teach the cells of the RAM block are dual port storage cells. Iizuka et al. teaches the cells of the RAM block are dual port storage cells (Page 1, Para 65, L1-2: the memory 28 is a dual-port static random access memory (SRAM). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kunio, Y., Gertner et al. and Figueira et al. with the teachings of Iizuka et al. that included the cells of the RAM block being dual port storage cells, because that would allow memory having a readout address terminal, a write address terminal for input and output of data simultaneously to the RAM (Page 1, Para 65, L2-7). 

Allowable Subject Matter

12.	Claims 3-6, 8-10, 12, 14-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim rejections under 35 USC 101 are overcome.


Art considered


13.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a random sequence generation of defined values. 
1.	Tshio, O., “Game machine”, Japanese Patent JP 2014236961 A, December 2014.
2.	Chen et al.., “Client terminal, system and method for desktop background”, Chinese Patent CN 103019831 A, April 2013.
3.	Alexander et al., “method and device for secure phone banking”, Japanese Patent JP 2012135005 A, July 2012.

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 3, 2022